*324ON SUGGESTION OF ERROR
Hall, J.
Except as to the length of lines and amount of tax involved, these cases are identical with and are controlled by the opinion this day delivered in the case of J. P. Coleman, Attorney General' v. Trunkline Gas Company, No. 38755, and for the reasons therein given the Suggestion of Error is sustained, the former opinions herein are withdrawn and the causes affirmed.
Suggestion of Error sustained, former opinions withdrawn and causes affirmed.
McGehee, C. J., and Roberds, Holmes and Lotterhos, JJ., concur.